DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 7-10, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemcansky et al. (3,635,309).
Regarding claim 1 Nemcansky et al shows a nozzle comprising, a first tube (inner 20) comprising an axially extending passageway and a plurality of primary outlets (22) disposed through a sidewall of the first tube, the passageway including an inlet (12) at an axial end of the passageway, and the plurality of primary outlets having a combined first flow area; a second tube (20 just outside the inner 20) circumscribing the first tube and comprising a plurality of secondary outlets (22) extending through a sidewall of the second tube, the second tube and the first tube defining a chamber (fig 1) therebetween, the plurality of primary outlets providing fluid communication between the passageway and the chamber, and the plurality of secondary outlets having a combined second flow area greater than the combined first flow area (fig 1. There are more holes in the second tube than the first tube) wherein an inert gas exits each of the secondary outlets at a sustainably equal rate (fig 1); and a plurality of annular discs (26, 28) extending about the second tube, wherein after the inert gas exits the plurality of secondary outlets to an exterior of the nozzle, the plurality of annular discs reduce a sound level of the inert gas, an outer periphery of the second tube and the plurality of annular discs defining a boundary between the exterior of the nozzle and an interior of the nozzle (elements 26 and 28 will reduce a sound level of the inert gas after the inert gas exits the plurality of secondary outlets in as much of a way as the claimed invention will. Additionally, the outer periphery of the second tube defines the boundary between the exterior and the interior of the nozzle). The examiner notes that the annual discs as well as the rest of the nozzle will reduce the sound level of inert gas exterior to the nozzle with respect to a nozzle that does not have the same structure.
Regarding claim 7,  the plurality of secondary outlets are axially positioned between first and second annular discs of the plurality of annular discs (fig 1).
Regarding claim 8, the plurality of secondary outlets are centrally positioned between first and second annular discs of the plurality of annular discs (fig 1).
Regarding claim  9,  the plurality of primary outlets are axially offset from the plurality of secondary outlets (primary and secondary outlets can be chosen to meet this limitation).  

Regarding claim 10, Nemcansky et al shows a nozzle comprising, a first conduit (20) comprising a first open end (bottom), a closed second end (top), and a plurality of first apertures (22) extending through a sidewall of the first conduit; a second conduit (second tube 20) comprising a plurality of second apertures (22) extending through a sidewall of the second conduit, the first conduit and the second conduit defining a chamber therebetween (fig 1); a first annular member (26) extending about the second conduit on a first side of the plurality of second apertures; a second annular member (28) extending about the second conduit on a second side of the plurality of second apertures opposite the first side, wherein an inert gas exits the plurality of secondary apertures in a balanced manner between the first side of the plurality of second apertures and the second side of the plurality of second apertures (fig 1); wherein after the inert gas exits the plurality apertures to an exterior of the nozzle, the first annular member and the second annular member reduce a sound level of the inert gas, an outer periphery of the second conduit, the first annular member and the second annular member defining a boundary between the exterior of the nozzle and an interior of the nozzle. (elements 26 and 28 will reduce a sound level of the inert gas after the inert gas exits the plurality of secondary outlets in as much of a way as the claimed invention will. Additionally, the outer periphery of tube the second tube 20 defines the boundary between the exterior and the interior of the nozzle). The examiner notes that the annual members as well as the rest of the nozzle will reduce the sound level of inert gas exterior to the nozzle with respect to a nozzle that does not have the same structure.
Regarding claim 15, the plurality of second apertures includes a first plurality of second apertures axially spaced apart from a second plurality of second apertures (fig 1).
Regarding claim 17,  the plurality of second apertures are centrally positioned between the first and second annular members (fig 1).
Regarding claim 18,  the plurality of first apertures are axially offset from the plurality of second apertures (fig 1).
Regarding claim 19, Nemcansky et al shows a nozzle comprising, a first conduit (20) comprising a first open end, a closed second end, the first open end defining an inlet (fig 1); a second conduit (second tube 22) extending about the first conduit, the first conduit and the second conduit defining a chamber therebetween (fig 1); a first annular member (28) extending about the second conduit; a second annular member (26) extending about the second conduit and axially spaced apart from the first annular member; wherein a fluid flow path extends from the inlet, through the first conduit to the chamber, and through the second conduit at an axial position between the first and second annular members to an exterior of the nozzle, wherein an inert gas exits the second conduit in a balanced manner along a longitudinal axis of the second conduit (fig 1);  wherein, after the inert gas exits the second conduit to an exterior of the nozzle, the first annular member and the second annular member reduce a sound level of the inert gas, an outer periphery of the second conduit defining a boundary between the exterior of the nozzle and an interior of the nozzle. (elements 28 and 26 will reduce a sound level of the inert gas after the inert gas exits the plurality of secondary outlets in as much of a way as the claimed invention will. Additionally, the outer periphery of second tube 20 defines the boundary between the exterior and the interior of the nozzle)
Regarding claim 20,  the first conduit includes a plurality of first apertures extending through a sidewall of the first conduit; and wherein the second conduit includes a plurality of second apertures extending through a sidewall of the second conduit (fig 1).

Claim(s)  1, 6, 10, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (4,134,472).
Regarding claim 1, Trainor shows a nozzle (18, 10, 50, 28) comprising, a first tube (10) comprising an axially extending passageway and a plurality of primary outlets (12) disposed through a sidewall of the first tube, the passageway including an inlet (22) at an axial end of the passageway, and the plurality of primary outlets having a combined first flow area; a second tube (50) circumscribing the first tube and comprising a plurality of secondary outlets (holes in) extending through a sidewall of the second tube, the second tube and the first tube defining a chamber (fig 1) therebetween, the plurality of primary outlets providing fluid communication between the passageway and the chamber, and the plurality of secondary outlets having a combined second flow area greater than the combined first flow area (fig 1. Clearly the flow area of all the holes in 50 is more than just 2 holes 12) wherein an inert gas exits each of the secondary outlets at a substantially equal rate (the flow is balanced radially about the central axis of the nozzle); and a plurality of annular discs (42) extending about the second tube, wherein after the gas exits the plurality of secondary outlets to an exterior of the nozzle, the first annular member and the second annular member reduce a sound level of the inert gas, an outer periphery of the second conduit and the plurality of annular discs defining a boundary between the exterior of the nozzle and an interior of the nozzle. (Discs 42 will reduce a sound level of the inert gas after the inert gas exits the plurality of secondary outlets in as much of a way as the claimed invention will. Additionally, the outer periphery of tube 50 defines the boundary between the exterior and the interior of the nozzle as shown in figure 4). The examiner notes that the annual discs as well as the rest of the nozzle will reduce the sound level of inert gas exterior to the nozzle with respect to a nozzle that does not have the same structure.
Regarding claim 6, each of the plurality of annular discs includes a sound absorbing material (42).  
Regarding claim 10, Trainor shows a nozzle (18, 10, 50, 28)  comprising, a first conduit (10) comprising a first open end (top), a closed second end (bottom), and a plurality of first apertures (12) extending through a sidewall of the first conduit; a second conduit (50) comprising a plurality of second apertures (holes in 50) extending through a sidewall of the second conduit, the first conduit and the second conduit defining a chamber therebetween (fig 1); a first annular member (42 top) extending about the second conduit on a first side of the plurality of second apertures; a second annular member (42 bottom) extending about the second conduit on a second side of the plurality of second apertures opposite the first side, wherein an inert gas exits the secondary apertures in a balanced manor between the first side of the plurality of apertures and the second side of the plurality of apertures (the flow is balanced radially about the central axis of the nozzle);  wherein, after the inert gas exits the plurality of apertures to an exterior of the nozzle, the first annular member and the second annular member reduce a sound level of the inert gas an outer periphery of the second conduit, the first annular member and the second annular member defining a boundary between the exterior of the nozzle and an interior of the nozzle.  (Discs 42 will reduce a sound level of the inert gas after the inert gas exits the plurality of secondary outlets in as much of a way as the claimed invention will. Additionally, the outer periphery of tube 50 defines the boundary between the exterior and the interior of the nozzle as shown in figure 4). The examiner notes that the annual members as well as the rest of the nozzle will reduce the sound level of inert gas exterior to the nozzle as compared to a nozzle that does not have the annular members.
Regarding claim 16,  further comprising a third annular member (42 in the middle) extending about the second conduit and positioned axially between the first plurality of second apertures and the second plurality of second apertures.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemcansky et al. (3,635,309) in view of Sterling (5,909,016).
Regarding claims 2-5 and 11-14, Nemcansky et al. shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose  a sound absorbing device disposed in the chamber,  the sound absorbing device includes a baffle comprising porous sound absorbing material,  the sound absorbing device includes a first sound absorbing insert and a second sound absorbing insert and the baffle is disposed between the first and second sound absorbing inserts (fig 1).
However, Sterling shows a similar nozzle that includes sound absorbing devices (36) inside a chamber (fig 2a) the sound absorbing devices are on either side of a baffle (34) and are made from porous sound absorbing material (felt is porous and sound absorbing).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the sound absorbing devices and baffles of Sterling to the chamber of Nemcansky et al in order to dampen the noise but not reduce pressure as taught by Sterling (col 4, line 32)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,507,343 discloses all claimed subject matter of claim 1-20 of the present application.

Response to Arguments
Applicant’s arguments with respect to the Fukano reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed with respect to the Trainor  reference have been fully considered but they are not persuasive.
The examiner notes that the claims 1 and 10 require a nozzle that includes a first tube or conduit, a second tube or conduit and a plurality of annular discs or members. The examiner is interpreting the outer perimeter of those elements to be the boundary between the interior and the exterior of the nozzle.
Additionally, the examiner notes that upper most and lower most discs 42 will inherently reduce the sound passing through the holes in tube 50 that are between the upper most  and lower most discs just as the annular members of the present invention do. In the present invention gas exits the second tube between two annual members, somehow these annual members reduce the sound level even though the gas is not directed toward them. The upper an flower most discs 42 of Trainor will work in the same way.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             9/8/2022